DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 and 10/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa (W.O. 2016/031716 also published as U.S. 2017/0297187 which is used for citation and English translation)
In regards to claim 1.  Nishikawa discloses a driving machine comprising: 
a first movable member (7 or 8) operable in a first direction (down direction relative to fig. 2) and a second direction (up direction relative to diagram of fig. 2) opposite to the first direction; 
a second movable member (8 or 7) operable in the first direction and the second direction, 
an energizing mechanism (9) that energizes the first movable member in the first direction and energizes the second movable member in the second direction (see at least paragraph 32 and 34);

a second regulating mechanism (64a) that has states of preventing and allowing an operation of the second movable member in the second direction (see at least paragraphs 55, 56, and 62 and fig. 6a-d ); and 
a third regulating mechanism (64b) that has a first state of preventing the second movable member from operating in the second direction and a second state of allowing the second movable member to operate in the second direction (see at least paragraphs 66 and 68 and fig. 6g ), 
wherein the third regulating mechanism switches from the first state to the second state in conjunction with a state of the first movable member (illustrated in at least fig. 6g as the first movable member is released by element 63 the third regulating mechanism switches from holding the second movable member portion 81b to releasing portion 81b allowing the weight, i.e. the second movable member to move up and the plunger, i.e. the first movable member to move down as illustrated).
In regards to claim 2. Nishikawa discloses The driving machine according to claim 1, Nishikawa further discloses wherein the first movable member directly affects the third regulating mechanism to switch the third regulating mechanism from the first state to the second state when the first movable member is allowed to operate in the first direction and operates (do to gear 64 and 63 being commonly controlled the first movable member directly acts on and affects the third regulating mechanism do to the timing between the two gears should gear 63 not release the first movable member the third regulating mechanism would not be able to release the second movable member).
In regards to claim 3. Nishikawa discloses The driving mechanism according to claim 1, Nishikawa further discloses a drive mechanism (6) provided so as to operate the first movable member 
wherein the first regulating mechanism has states of preventing and allowing the operation of the first movable member in the first direction after the first movable member operates in the second direction (the first regulation mechanism is cyclical so after each operation the process start over see at least fig. 6 of the cycle), and 
the second regulating mechanism has states of preventing and allowing the operation of the second movable member in the second direction after the second movable member operates in the first direction (the second regulation mechanism is cyclical so after each operation the process start over see at least fig. 6 of the cycle).
In regards to claim 4, Nishikawa discloses The driving machine according to claim 1, Nishikawa further discloses
wherein the first movable member and the second movable member approach each other when the first movable member operates in the second direction and the second movable member operates in the first direction (illustrated in at least fig. 6 by movement of elements 81 and 71 also see fig. 1 and 2 of the loaded and unloaded states), and 
the first movable member and the second movable member are separated from each other when the first movable member operates in the first direction and the second movable member operates in the second direction (illustrated in at least fig. 6 by movement of elements 81 and 71 also see fig. 1 and 2 of the loaded and unloaded states also see at least fig. 3 and 4 for each the first and second movable members).
In regards to claim 5. Nishikawa discloses The driving machine according to claim 3, Nishikawa further discloses

the first state of the third regulating mechanism contacts with the second movable member to prevent the second movable member from operating in the second direction when the first movable member is prevented from operating in the first direction (fig. 6f), and 
the second state of the third regulating mechanism is separated from the second movable member to allow the second movable member to operate in the second direction when the first movable member is allowed to operate in the first direction and the first movable member operates in the first direction (fig. 6g).
In regards to claim 8. Nishikawa discloses The driving machine according to claim 1, Nishikawa further discloses a supporting member (10) provided so as to support the first movable member operably in the first direction and the second direction and support the second movable member operably in the second direction and the first direction (illustrated in at least fig. 2 and paragraph 47), 
wherein the energizing mechanism (spring 9) is disposed between the first movable member and the second movable member in the first direction and the second direction (see at least fig. 1 and 2).
In regards to claim 9. Nishikawa discloses The driving machine according to claim 1, 
Nishikawa further discloses wherein the first movable member includes a hitting part (7c having rod 13) that operates in the first direction to strike a fastener (see at least paragraph 54), and
 the second movable member includes a weight (8) that suppresses a recoil brought when the hitting part strikes the fastener (see at least paragraph 7).
In regards to claim 10. Nishikawa discloses The driving machine according to claim 1, 
Nishikawa further discloses wherein the second movable member (7) includes a hitting part (7c having rod 13) that operates in the second direction to strike a fastener (see at least paragraph 54), and

In regards to claim 11, Nishikawa discloses a driving machine comprising; 
a first movable member (7) operable in a first direction (downward direction see fig. 2) and a second direction (upward direction see fig. 2) opposite to the first direction; 
a second movable member (8 ) operable in the first direction and the second direction;
 an energizing mechanism (9) that energizes the first movable member in the first direction and energizes the second movable member in the second direction (see at least paragraph 36); 
a fist regulating mechanism (63) that has states of preventing and allowing an operation of the first movable member in first direction; 
a second regulating mechanism (64a) that has states of preventing and allowing an operation of the second movable member in the second direction; and 
a third regulating mechanism (64b) that has a first state of preventing (fig. 6f) the second movable member from operating in the second direction and a second state (fig. 6g) of allowing the second movable member to operate in the second direction, 
wherein the third regulating mechanism is held at the first state while the first movable member is prevented from operating in the first direction (illustrated in fig. 6f both the first and second moveable members are held and released at the same time), and 
the third regulating mechanism switches from the first state to the second state by allowing the first movable member to operate in the first direction (do to the timing between wheel 63 and 64 release of each movable member in fig. 6g is controlled at the same time the switch of the third regulation mechanism canon happened without the release of the first movable member do to the physical interaction between elements.).
In regards to claim 12, Nishikawa discloses a driving machine comprising; 

a second movable member (8 ) operable in the first direction and the second direction;
 an energizing mechanism (9) that energizes the first movable member in the first direction and energizes the second movable member in the second direction (see at least paragraph 36); 
a fist regulating mechanism (63) that has states of preventing and allowing an operation of the first movable member in first direction; 
a second regulating mechanism (64a) that has states of preventing and allowing an operation of the second movable member in the second direction; and 
a third regulating mechanism (64b) that has a first state of preventing (fig. 6f) the second movable member from operating in the second direction and a second state (fig. 6g) of allowing the second movable member to operate in the second direction, 
wherein a predetermined period of time after the first movable member operates in the first direction, the third regulating mechanism switches from the first state to the second state and operates the second movable member in the second direction (the period of time is almost zero since the first movable member and the third regulating mechanism are commonly controlled the release occurs near the same time which is predetermined by design of the system additionally it is noted that although not claimed the timing could be separately controlled as noted in the embodiment of fig. 8).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed third regulating mechanism including a latch or rotational element, rotating about a shaft or an elastic member as is the case of claim 7. This specific design of a third regulating mechanism is not known in the art where the third regulating mechanism is activated by the first movable member and holds the second movable member until movement of the first moveable member has begun as claimed in claims 6 and 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Lucas E. A. Palmer/
Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731